Citation Nr: 0703562	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to the service-connected disability of diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1983.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In July 2006, the veteran testified at a personal hearing by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

The Board also received additional medical evidence from the 
veteran in July 2006 consisting of correspondence written by 
his private physician, J.G., M.D.  The new evidence was 
accompanied by a waiver of the veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2006).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran's currently diagnosed hypertension was aggravated by 
his service-connected diabetes mellitus type II.  




CONCLUSION OF LAW

The veteran's hypertension was aggravated by his service-
connected diabetes mellitus.  38 U.S.C.A. §§  1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in August 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service connection.  
The RO also specifically asked the veteran to send any 
evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159 (b)(1) (2006).  

The Board notes, however, that the August 2004 VCAA notice 
letter did not address the elements of degree of disability 
or effective date.  In addition, the veteran was not advised 
regarding what the evidence must show in order to establish 
entitlement to service connection on a secondary basis.  
Nonetheless, the Board finds that such notice defects 
constitute harmless error in this case as the veteran's claim 
is being granted for reasons explained in greater detail 
below.  Thus, any lack of notice will be remedied by the RO 
when effectuating the award of benefits.  

The Board further observes that the RO provided the veteran 
with a copy of the October 2004 rating decision, the April 
2005 Statement of the Case (SOC), and the October 2005 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran's July 2006 Board hearing.  The RO also obtained the 
veteran's private treatment records from J.G., M.D. dated 
from February 1999 to June 2005.  The RO additionally 
afforded the veteran with a VA medical examination and nexus 
opinion in September 2004.  Although the veteran and his 
representative mentioned at the July 2006 Board hearing that 
A.D., D.O. indicated at the March 2005 VA examination that a 
relationship existed between the veteran's hypertension and 
diabetes, the March 2005 VA examination report contains no 
such conclusion.  Indeed, the only references to hypertension 
are found in the section regarding the veteran's general 
history.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added: (b)  Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

The Board also notes that service connection may also be 
granted for disability or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and hypertension 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The Board notes that the veteran has repeatedly asserted that 
his hypertension was aggravated by his service-connected 
diabetes; however, he lacks the medical expertise to diagnose 
his claimed disorder or render a competent opinion regarding 
the cause for an increase of severity.  Thus, competent 
medical evidence showing that the veteran's hypertension is 
secondary to diabetes or is otherwise related to service is 
required.  


III.	Analysis 

The veteran contends that his currently diagnosed 
hypertension has been aggravated by his service-connected 
diabetes.  

As a preliminary matter, the Board observes that the first 
diagnosis of diabetes mellitus is documented in September 
2001; however, the earliest finding of hypertension is noted 
in February 1999.  Thus, it is clear that the veteran's 
current hypertension is not proximately due to his service-
connected diabetes mellitus as hypertension was present 
before diabetes mellitus was diagnosed.  This conclusion is 
further supported by the veteran's report at the July 2006 
Board hearing that he was first diagnosed with hypertension 
in 1995 and diabetes in 2001.  

Nevertheless, the Board must also consider whether the 
veteran's current hypertension is aggravated by his service-
connected diabetes as contended by the veteran. 

In support of his claim, the veteran submitted a statement 
from his private physician (J.G., M.D.) dated in July 2006 
that reads that the veteran's diabetes "definitely 
aggravates his hypertension."  It is also observed that Dr. 
J.G. had previously written in a June 2005 statement that she 
believed that the veteran's diabetes had "certainly 
contributed" to his hypertension.  While the Board notes 
that the September 2004 VA examiner conversely concluded that 
hypertension was not secondary to diabetes, it is clear that 
the examiner only considered whether the veteran's diabetes 
caused his hypertension (i.e., he wrote that the veteran's 
hypertension was likely essential) and did not contemplate 
the issue of aggravation.  Thus, the only competent medical 
opinion of record that addresses the issue of aggravation is 
the one offered by J.G.  As a result, the Board finds her 
opinion dispositive in this case.  

As the veteran's hypertension has been linked by competent 
medical opinion to his service-connected diabetes, service 
connection for hypertension on a secondary basis is granted.  



ORDER

Entitlement to service connection for hypertension as 
secondary to the service-connected disability of diabetes 
mellitus, type II is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


